Citation Nr: 1140740	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  05-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degeneration of the right shoulder with surgical hardware (hereinafter a 'right shoulder disability').


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966, March 1967 to March 1969, and from July 1971 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In an October 2008 decision the Board denied entitlement to an evaluation in excess of 20 percent for the Veteran's right shoulder disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011 the Court issued a memorandum decision vacating the Board's denial of an increased evaluation for the Veteran's right shoulder claim and remanding the matter for further proceedings.  The claim now returns to the Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right shoulder disability should have received a higher initial rating.  See e.g., September 2011 statement by the Veteran's representative.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

The Board observes that the Veteran's most recent VA examination was in March 2005.  As noted above, the Veteran can be assigned staged ratings depending on what the severity is of his disability over various periods of time.  As such, the Veteran should be afforded a new VA examination to determine what the current severity is of his service-connected right shoulder disability.  

The Board further notes that the most recent VA treatment records in the claims file are from July 2005.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from July 2005 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from July 2005 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).  

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  Specifically, range of motion studies must be performed.  

The examiner must also comment on any functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The examiner should also provide an opinion concerning the impact of the Veteran's right shoulder disability on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3. After the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

